 

Exhibit 10.2(e)

 

REVOLVING CREDIT NOTE

$35,000,000

 

April 26, 2013

 

 

 

FOR VALUE RECEIVED,  Green Plains Trade Group LLC, a Delaware limited liability
company (“GTRADE”), and each Person joined as a Borrower from time to time (each
a “Borrower”, and collectively, the “Borrowers”), hereby promise to pay, jointly
and severally, to the order of Bank of America (“Lender”), at the office of
Agent (as defined below) at the address set forth in the Loan Agreement (as
defined below) or at such other place as Agent may from time to time designate
to any Borrower in writing: (i) at the end of the Term or (ii) earlier as
provided in the Loan Agreement, the lesser of the principal sum of Thirty Five
Million Dollars ($35,000,000) or such lesser sum which then represents such
Lender’s Revolving Commitment Percentage of the aggregate unpaid principal
amount of all Revolving Advances made or extended to any Borrower by
Lender pursuant to Section 2.1(a) of the Loan Agreement, in lawful money of the
United States of America in immediately available funds, together with interest
on the principal hereunder remaining unpaid form time to time, at the rate or
rates from time to time in effect under the Loan Agreement.

THIS REVOLVING CREDIT NOTE is pursuant to the terms of that certain Second
Amended and Restated Revolving Credit and Security Agreement, dated as of the
date hereof (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among the Borrowers,
the various financial institutions named therein or which hereafter become a
party thereto as lenders and PNC Bank, National Association in its capacity as
agent for Lenders (in such capacity, “Agent”) and in its capacity as a
Lender.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings provided in the Loan Agreement.

 

[Bank of America chose not to execute a Revolving Credit Note in reliance on the
executed Second Amended and Restated Revolving Credit and Security Agreement,
dated as of the date hereof.] 

 



 

--------------------------------------------------------------------------------